Citation Nr: 9928064	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for migraine headaches, 
secondary to a service connected bilateral ankle disorder.  

2. Entitlement to an increased rating for bilateral ankle 
injuries, rated zero percent disabling.  

3. Entitlement to an increased rating for residuals of a left 
knee injury, rated zero percent disabling.  

4. Entitlement to an increased rating for chronic dermatitis 
related to fungus infection of the feet, rated zero 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1977.  

Service connection for Reiter's syndrome of the lower 
extremities was denied by the Department of Veterans Affairs 
(VA) Regional Office (RO) in an April 1998 rating action.  
The veteran's May 1998 statement was accepted as a Notice of 
Disagreement (NOD), and a statement of the case (SOC) on this 
claim was issued in March 1999.  At the time that the case 
was referred to the Board of Veterans' Appeals (Board) in 
July 1999, no substantive appeal had been received.  Thus, 
the Board does not have jurisdiction of this matter.  
38 C.F.R. § 20.200 (1998).  

The Board further notes that the veteran has been awarded a 
10 percent rating under the provisions of 38 C.F.R. § 3.324 
(1998).  This rating is appropriate when there are multiple 
noncompensable ratings, and the service connected 
disabilities interfere with normal employability.  If any of 
the service connected disabilities merit a compensable 
evaluation themselves, the 10 percent rating under 38 C.F.R. 
§ 3.324 would no longer be appropriate.      


FINDINGS OF FACT

1.  The veteran has not presented medical evidence 
establishing an etiological relationship between migraine 
headaches and a disorder of service origin.  

2.  The chronic dermatitis of the feet does not result in 
disfigurement or physical impairment.  

CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
entitlement to service connection for migraine headaches, 
secondary to a service connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1998).

2.  The criteria for a compensable rating for chronic 
dermatitis related to fungus infection of the feet are not 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, Part 4, Code 7899-7813 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records show that 
treatment was begun in March 1976 for an infected toenail of 
the big toes, and the toenails were removed.  He complained 
of blisters in the left foot, and the toenail of the left 
second toe was removed in November 1976.  

The VA examined the veteran in October 1977, at which time 
examination of the plantar surface of both feet revealed a 
chronic dermatitis involving the plantar surface of the left 
foot in the region of the heel, probably consistent with a 
fungus infection.  

On a VA skin examination in December 1996, the veteran 
reported blisters in service, which did not require 
treatment.  Since service, he self medicated the blisters.  
Walking aggravated the condition, as it resulted in pain.  On 
examination, there was marked hyperkeratosis on the soles of 
the feet.  There were some residuals of vesicles seen on the 
soles, particularly the instep.  On the heels, there was 
fissuring and cracking of the stratum corneum.  The diagnosis 
was active tinea pedis.  On follow-up examination in June 
1997, there were no vesicles, but some areas on the sole that 
represented dried or desiccated vesicles.  Fissures and 
hyperkeratosis of the soles was present.  

In June 1997, the veteran also underwent a peripheral nerve 
examination.  All testing was essentially negative.  The 
diagnosis was no objective evidence of peripheral neuropathy 
or other neurological disease.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  The veteran requested stronger 
medications for headaches when he was seen in December 1997.  
No statement was made with regard to the etiology of the 
headaches.  In June 1998, the veteran reported headaches.  
Tinea was noted on additional treatment in June 1998, but the 
heels were dry, with no fissures or bleeding. 

Analysis

Service connection for migraine headaches

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1998).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc) 

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet.App. 134 (1994).  

Here, the veteran contends that the headaches are the result 
of his service connected ankle disorder.  The evidence 
establishes that the veteran has been treated for headaches.  
A December 1997 treatment note indicated that the veteran was 
seeking stronger medication for this disability.  

However, at that time, no conclusions were reached with 
regard to the etiology of the headaches.  Moreover, at no 
time did any medical professional conclude that there was an 
etiological relationship between the headaches and any 
disability of service origin.  The Board is instead left 
solely with the unsupported statements of the veteran in this 
regard.  As the veteran is not a medical professional, his 
statements, standing alone, cannot render the claim well 
grounded.  See Grottveit and Espiritu.   

In the absence of a well grounded claim, the veteran's appeal 
must be denied to this extent.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  Although where a claim 
is not well grounded, the VA does not have a statutory duty 
to assist the claimant in developing facts pertinent to the 
claim, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 1995) to advise a claimant of evidence 
needed to complete the application.  This obligation depends 
on the particular facts of the case and the extent to which 
the VA has advised the claimant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  The VA is not otherwise on notice of any 
evidence that would well ground the claim.  

Increased rating for chronic dermatitis of the feet

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).   

The veteran's skin disorder is to be rated by analogy to 
dermatophytosis.  This disorder is rated based on 
disfigurement, the extent of constitutional symptoms and 
physical impairment.  38 C.F.R. § 4.118, Part 4, Code 7813 
(1998).  Code 7813 follows the criteria set out for various 
skin disorders under 38 C.F.R. § 4.118 (1998), and it appears 
to be the Code that most closely accounts for the effects 
from the service-connected chronic dermatitis related to 
fungus infection of the feet.  

A review of the findings on VA compensation examination in 
December 1996 showed that while there was marked 
hyperkeratosis, this condition was limited to the soles of 
the feet.  Residuals of vesicles were noted on the soles.  
However, when the veteran was again examined in June 1997, 
there were no vesicles, but rather only areas on the sole 
that represented dried or desiccated vesicles.  These 
findings were consistent with the reports of outpatient 
treatment.  In a June 1998 note, the heels were dry, with no 
fissures or bleeding.  

In order to determine whether there were neurological 
problems associated with the skin disorder, the veteran was 
provided a specialty examination.  Significantly, there was 
no objective evidence of peripheral neuropathy or other 
neurological disease.   

Given such limited manifestations, the Board finds that the 
skin disorder is not productive of disability for which a 
compensable rating is warranted.  That is, the medical data 
do not demonstrate physical impairment or constitutional 
symptoms.  The skin condition also has not resulted in foot 
disfigurement.  Under such circumstances, an increased rating 
is not warranted.   

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  For example, the Board 
notes that the criteria for eczema under Diagnostic Code 7806 
provide for a 0 percent rating when there is slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118.  

In this case, the veteran's skin disorder is limited to the 
feet, a nonexposed surface.  There is no indication in the 
medical evidence that an exposed surface or extensive area is 
involved.  Accordingly, even considering Code 7806, a higher 
evaluation is not in order.   


ORDER

Service connection for migraine headaches, secondary to a 
service connected bilateral ankle disorder, is denied.  

An increased rating for chronic dermatitis related to fungus 
infection of the feet is denied.  


REMAND

The issues of increased ratings for bilateral ankle injuries 
and residuals of a left knee injury are also on appeal.  
Since the last supplemental statement of the case, the 
veteran submitted additional VA treatment records which have 
not been reviewed by the RO in the context of this appeal.  
There is no statement by the veteran waiving initial review 
by the RO.  

The Board notes that the medical evidence contains complaints 
and symptoms pertinent to the ankles and left knee that may 
or may not be associated with the service-connected 
disability.  When the veteran was afforded a VA examination 
in June 1997, the examiner stated that he did not know enough 
about the nonservice-connected Reiter's syndrome in order to 
distinguish the effects of pain from it.  Examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
In order to fairly evaluate the veteran's claim, another 
examination should be provided so that disability referable 
to the service-connected ankle and left knee disability may 
be ascertained.  

When it is not possible to separate the effects of the 
service-connected condition and the nonservice-connected, VA 
regulations at 38 C.F.R. § 3.102 requiring that reasonable 
doubt on an issue be resolved in the appellant's favor, 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998), citing to 61 Fed.Reg. 52698 (10/8/96).  

For the foregoing reasons, the Board will remand these 
matters for the following development:  

1.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to ascertain the degree of disability 
from the service-connected ankles and 
left knee.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should describe the degree of subluxation 
or instability of the left knee.  The 
examiner should also describe the ranges 
of motion of the ankles and left knee in 
degrees.  Any limitation of function due 
to pain should be noted.  The examiner 
should only identify the symptoms and 
disability referable to the service-
connected disorders; if the symptoms 
cannot be distinguished from other 
nonservice-connected disability, the 
examiner should so state.  

2.  If there are outstanding treatment 
records, the RO should ensure that those 
are obtained.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  After the 
development requested above has been 
completed to the extent possible, the RO 
should again review the record, including 
in consideration of Mittleider v. West, 
11 Vet. App. 181 (1998) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals







